Citation Nr: 1757381	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  17-23 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a compensable rating for costochondritis chest pain (also claimed as costochondritis and atypical chest pain condition).


REPRESENTATION

Appellant represented by:	Robert Chisolm, Attorney


ATTORNEY FOR THE BOARD

R.M.K., Counsel






INTRODUCTION

The Veteran had active service from November 2001 to November 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2016 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  

Jurisdiction over this case is currently with the RO in Winston-Salem, North Carolina.

The Board also notes that in a separate April 2017 decision, it denied entitlement to an initial rating in excess of 30 percent for a headache disability.  The appellant then appealed to the United States Court of Appeals for Veterans Claims (Court).  Subsequently, the appellant moved to dismiss the appeal, and the Court ordered that the appeal be dismissed in October 2017.  As such, the appeal as to entitlement to an initial rating in excess of 30 percent for a headache disability is no longer in appellate status.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  These records were reviewed in connection with the decision below.


FINDING OF FACT

In October 2017 correspondence, as well as prior to the promulgation of a decision in the present appeal, the Veteran through his attorney withdrew his Substantive Appeal with respect to the issue of entitlement to a compensable rating for costochondritis chest pain (also claimed as costochondritis and atypical chest pain condition).



CONCLUSION OF LAW

With respect to the issue of entitlement to a compensable rating for costochondritis chest pain (also claimed as costochondritis and atypical chest pain condition), the criteria for withdrawal of the Veteran's Substantive Appeal have been met.  38 U.S.C.A. § 7105 (b) (2), (d) (5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  As reflected in the October 2017 correspondence, the appellant withdrew his appeal with respect to the claim of entitlement to a compensable rating for costochondritis chest pain (also claimed as costochondritis and atypical chest pain condition); hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to thereto and the appeal thereof is therefore dismissed.


ORDER

The appeal is dismissed with respect to the claim of entitlement to a compensable rating for costochondritis chest pain (also claimed as costochondritis and atypical chest pain condition).



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


